130 Nevi, Advance Opinion
                       IN THE SUPREME COURT OF THE STATE OF NEVADA
                                                                                40
                VIEGA GMBH; AND VIEGA                                   No. 59976
                INTERNATIONAL GMBH,
                Petitioners,
                vs.
                                                                            FILED
                THE EIGHTH JUDICIAL DISTRICT                                 MAY 2 9 2014
                COURT OF THE STATE OF NEVADA,
                IN AND FOR THE COUNTY OF
                CLARK; AND THE HONORABLE
                SUSAN JOHNSON, DISTRICT JUDGE,
                Respondents,
                and
                AVENTINE-TRAMONTI
                HOMEOWNERS' ASSOCIATION,
                Real Party in Interest.



                            Original petition for a writ of prohibition challenging a district
                court order denying motions to dismiss for lack of personal jurisdiction.
                            Petition granted.

                Fennemore Craig, P.C., and John H. Mowbray, Janice Proctor-Murphy,
                and Kevin M. Green, Las Vegas; Lincoln, Gustafson & Cercos and
                Nicholas B. Salerno and Christopher A. Turtzo, Las Vegas; Carroll
                Burdick & McDonough and Matthew J. Kemner, San Francisco,
                California,
                for Petitioners.

                Canepa Reidy & Rubino and Scott K. Canepa and Terry W. Reidy, Las
                Vegas; Carraway & Associates, LLC, and James D. Carraway, Las Vegas;
                Kemp, Jones & Coulthard, LLP, and J. Randall Jones, Las Vegas; Lynch,
                Hopper & Salzano LLP and Francis I. Lynch, Las Vegas; Maddox,
                Isaacson & Cisneros and Robert C. Maddox, Las Vegas,
                for Real Parties in Interest.




SUPREME COURT
        OF
     NEVADA


(0) 1947A                                                                        14 1 1314
                                                                                    -
                BEFORE THE COURT EN BMW.'

                                                  OPINION
                By the Court, HARDESTY, J.:
                             In this original petition for a writ of prohibition, two foreign
                companies challenge the Nevada district court's assertion of personal
                jurisdiction over them. The district court asserted jurisdiction after
                determining that the foreign companies' American subsidiaries acted as
                their agents and then attributing to them the subsidiaries' Nevada
                contacts. The foreign companies argue that, in so doing, the district court
                violated due process.
                             We agree. Although a Nevada plaintiff may establish personal
                jurisdiction over nonresident parent companies by showing that their
                subsidiaries acted in the forum as the parents' agents, so that the
                subsidiaries' local contacts can be imputed to the parents, no agency
                relationship was shown here. Accordingly, in imputing the subsidiaries'
                contacts to the foreign parents here, the district court exceeded its
                jurisdiction, warranting writ relief.

                                  FACTS AND PROCEDURAL HISTORY
                            Petitioners Viega GmbH and Viega International GmbH are
                German limited liability corporations. Viega GmbH designs and
                manufactures plumbing and heating components in Germany. Viega
                GmbH wholly owns Viega International, a holding company for Viega


                       'Following oral argument before a three-judge panel, this matter
                was transferred to the en banc court pursuant to TOP Rule 13(b). The
                Honorable Ron D. Parraguirre, Justice, voluntarily recused himself from
                participation in the decision of this matter.

SUPREME COURT
      OF
   NEVADA
                                                        2
  1947A    e,
                 GmbH's international subsidiaries. In turn, Viega International wholly
                 owns Viega Inc., a holding company incorporated in Delaware. Viega Inc.
                 owned Viega NA, Inc., which sold Viega GmbH's plumbing products in the
                 United States.
                             In October 2005, Viega Inc. purchased Vanguard, LLC, a
                 Kansas-based yellow brass plumbing parts manufacturer and distributer.
                 As part of the purchase, Viega Inc. assumed Vanguard's liabilities. In
                 2007, Viega Inc. then formed Viega LLC, a Delaware limited liability
                 company headquartered in Kansas, to integrate Viega NA and Vanguard,
                 along with a third company, into one entity. Viega LLC owns a
                 distribution center in Reno and regularly conducts business in this state.
                 According to real party in interest, Viega Inc. and Viega LLC are the sole
                 means by which Viega GmbH and Viega International conduct any
                 activities in, and by which Viega products enter, the American plumbing
                 market. For purposes of this case, the parties do not dispute that Viega
                 Inc. and Viega LLC are subject to personal jurisdiction in Nevada.
                             Prior to Viega Inc.'s 2005 purchase of Vanguard and
                 assumption of its liabilities, Vanguard's yellow brass plumbing parts were
                 distributed and installed in the Aventine-Tramonti common interest
                 community in Las Vegas, Nevada. Asserting that the plumbing parts
                 were defective, in 2008, real party in interest, the Aventine-Tramonti
                 Homeowners' Association, filed a construction defect complaint that
                 named, among others, Vanguard, Viega Inc., and Viega LLC as being
                 responsible for the production, distribution, and sale of the allegedly faulty
                 plumbing parts.
                             The HOA later amended its complaint to add Viega GmbH
                 and Viega International as defendants. Both German companies moved to

SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A
             0
                 dismiss the complaints, arguing that the district court lacked personal
                 jurisdiction over them because neither company had a direct connection to
                 Nevada, manufactured or distributed the allegedly faulty plumbing parts,
                 or had responsibility or control over the American subsidiaries such that
                 the subsidiaries' contacts with Nevada could be imputed to the German
                 companies.
                              The district court held a nonevidentiary hearing on the
                 motions, after which the court concluded that the HOA had made a prima
                 facie showing of general and specific personal jurisdiction and thus denied
                 the German companies' motions to dismiss. In determining whether the
                 German companies' contacts with Nevada were sufficient to support the
                 exercise of jurisdiction over them, the district court considered (1) whether
                 the German companies exercised "pervasive and continual" control over
                 Viega Inc. and whether Viega Inc. was sufficiently important to the
                 German Viega companies such that they would undertake Viega Inc.'s
                 activities if it did not exist. The district court found that the HOA had
                 demonstrated that, although Viega GmbH, Viega International, and Viega
                 Inc. were separately created entities, they essentially acted as one
                 company. As a result, the court concluded, Viega Inc.'s contacts with
                 Nevada could be imputed to Viega GmbH and Viega International. Based
                 on those contacts, the district court held that both Viega GmbH and Viega
                 International were subject to personal jurisdiction in Nevada. This writ
                 petition followed. 2 Because the parties largely refer to Viega Inc. and


                       2Although  we have considered the supplemental memorandum and
                 responses thereto requested by this court, we deny the Viega GmbH and
                 Viega International's January 22, 2014, motion to supplement the record
                 on appeal and request for additional supplemental briefing.

SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A    e
                    Viega LLC as "American Viega" and to Viega International and Viega
                    GmbH as "German Viega" and do not assert that they should be viewed
                    differently, we do likewise.

                                                   DISCUSSION
                                A writ of prohibition is available to arrest or remedy district
                    court actions taken without or in excess of jurisdiction. NRS 34.320; State,
                    Office of the Attorney Gen. v. Eighth Judicial Dist. Court (Anzalone),     118
Nev. 140, 146-47, 42 P.3d 233, 237 (2002). Writ relief is an extraordinary
                    remedy that this court will only "exercise [its] discretion to
                    consider. . . when there is no plain, speedy and adequate remedy in the
                    ordinary course of law." Cheung v. Eighth Judicial Dist. Court, 121 Nev.
867, 869, 124 P.3d 550, 552 (2005) (internal quotations marks omitted);
                    NRS 34.330. As no adequate and speedy legal remedy typically exists to
                    correct an invalid exercise of personal jurisdiction, a writ of prohibition is
                    an appropriate method for challenging district court orders when it is
                    alleged that the district court has exceeded its jurisdiction.     South Fork
                    Band, Te-Moak Tribe v. Sixth Judicial Dist. Court, 116 Nev. 805, 811, 7
P.3d 455, 459 (2000). Because Viega GmbH and Viega International
                    challenge the validity of the district court's exercise of jurisdiction over
                    them, we exercise our discretion to consider this writ petition.

                    Establishing personal jurisdiction over a nonresident parent company
                                To avoid dismissal of the German Viega companies at this
                    stage of the proceedings below, the HOA was required to make a prima
                    facie showing with "competent evidence of essential facts" that, if true,
                    would support jurisdiction.    Trump v. Eighth Judicial Dist. Court, 109
Nev. 687, 692, 857 P.2d 740, 743 (1993) (internal quotation marks
                    omitted). "The court may consider evidence presented in affidavits to
SUPREME COURT
        OF
     NEVADA
                                                          5
(0) 1947A    e¢94
                 assist it in its determination," Doe v. Unocal Corp., 248 F.3d 915, 922 (9th
                 Cir. 2001), and the court must accept properly supported proffers of
                 evidence as true. Trump, 109 Nev. at 692, 857 P.2d at 743. When factual
                 disputes arise, "those disputes must be resolved in favor of the plaintiff."
                 Id. at 693, 857 P.2d at 744 (internal quotation marks omitted). Once a
                 prima facie showing is made, the plaintiff then bears the burden at trial to
                 prove jurisdiction by a preponderance of evidence.      Trump, 109 Nev. at
                 693, 857 P.2d at 744. As a question of law, the district court's
                 determination of personal jurisdiction is reviewed de novo, even in the
                 context of a writ petition.   Hosp. Corp. of Am. v. Second Judicial Dist.
                 Court, 112 Nev. 1159, 1160, 924 P.2d 725, 725 (1996).
                             Jurisdiction over a nonresident defendant is proper only if the
                 plaintiff shows that the exercise of jurisdiction satisfies the requirements
                 of Nevada's long-arm statute and does not offend principles of due process.
                 Arbella Mut. Ins. Co. v. Eighth Judicial Dist. Court, 122 Nev. 509, 512,
                 134 P.3d 710, 712 (2006); see also Consipio Holding, BV v. Carlberg, 128
                 Nev.    , 282 P.3d 751, 754 (2012) ("Nevada's long-arm statute
                 permits personal jurisdiction over a nonresident defendant unless the
                 exercise of jurisdiction would violate due process."). Nevada's long-arm
                 statute, NRS 14.065, reaches the constitutional limits of due process under
                 the Fourteenth Amendment, which requires that the defendant have such
                 minimum contacts with the state that the defendant could reasonably
                 anticipate being haled into court here, thereby complying with "traditional
                 notions of fair play and substantial justice." Arbella, 122 Nev. at 512, 134
                 P.3d at 712 (internal quotation marks omitted) (citing Intl Shoe Co. v.
                 Washington, 326 U.S. 310, 316 (1945)). Accordingly, we must look to



SUPREME COURT
        OF
     NEVADA
                                                      6
(01 1947A    e
                       whether the exercise of jurisdiction over Viega GmbH and Viega
                       International comports with due process.
                                     Due process requirements are satisfied if the nonresident
                       defendants' contacts are sufficient to obtain either (1) general jurisdiction,
                       or (2) specific personal jurisdiction and it is reasonable to subject the
                       nonresident defendants to suit here.       Arbella, 122 Nev. at 512, 516, 134
P.3d at 712, 714; see Daimler AG v. Bauman, 571 U.S. , n.20, 134 S.
                       Ct. 746, 762 n.20 (2014). A court may exercise general jurisdiction over a
                       foreign company when its contacts with the forum state are so
                       "continuous and systematic' as to render [it] essentially at home in the
                       forum State." Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S.
                                 , 131 S. Ct. 2846, 2851(2011) (citing Int'l Shoe Co. v. Washington,
                       326 U.S. 310, 317 (1945)); see also Arbella, 122 Nev. at 513, 134 P.3d at
                       712 ("[G]eneral personal jurisdiction exists when the defendant's forum
                       state activities are so substantial or continuous and systematic that it is
                       considered present in that forum and thus subject to suit there, even
                       though the suit's claims are unrelated to that forum." (internal quotations
                       marks omitted)). Specific personal jurisdiction arises when the defendant
                       purposefully enters the forum's market or establishes contacts in the
                       forum and affirmatively directs conduct there, and the claims arise from
                       that purposeful contact or conduct. Arbella, 122 Nev. at 513, 134 P.3d at
                       712-13.
                                     The parties agree that neither Viega GmbH nor Viega
                       International directly engages in business in Nevada. Rather, the HOA
                       attempts to establish both general and specific personal jurisdiction over
                       these companies based on the Nevada contacts of their American



SUPREME COURT
        OF
     NEVADA
                                                              7
(0) 1947A    ...4!3.
                  subsidiaries, which concededly are subject to the jurisdiction of the
                  Nevada court for resolution of this matter.
                              But corporate entities are presumed separate, and thus, the
                  mere "existence of a relationship between a parent company and its
                  subsidiaries is not sufficient to establish personal jurisdiction over the
                  parent on the basis of the subsidiaries' minimum contacts with the forum."
                  Doe v. Unocal Corp., 248 F.3d 915, 925 (9th Cir. 2001); see also McCulloch
                  Corp. v. O'Donnell, 83 Nev. 396, 399, 433 P.2d 839, 840-41 (1967) (holding
                  that "[t]he mere fact of stock ownership by one corporation in another does
                  not authorize jurisdiction over the stockholder corporation"). Subsidiaries'
                  contacts have been imputed to parent companies only under narrow
                  exceptions to this general rule, including "alter ego" theory and, at least in
                  cases of specific jurisdiction, the "agency" theory.    Unocal Corp., 248 F.3d
                  at 926. The alter ego theory allows plaintiffs to pierce the corporate veil to
                  impute a subsidiary's contacts to the parent company by showing that the
                  subsidiary and the parent are one and the same.         See, e.g., Goodyear, 564
                  U.S. at , 131 S. Ct. at 2857 (implying, but not deciding, that an alter
                  ego theory would be appropriate in such a situation); see also Platten v.
                  HG Bermuda Exempted, Ltd., 437 F.3d 118, 139 (1st Cir. 2006); Patin v.
                  Thoroughbred Power Boats, Inc., 294 F.3d 640, 653 (5th Cir. 2002). The
                  rationale behind this theory is that the alter ego subsidiary is the same
                  entity as its parent, and thus, the jurisdictional contacts of the subsidiary
                  are also jurisdictional contacts of the parent.        Patin, 294 F.3d at 653.
                  Unlike with the alter ego theory, the corporate identity of the parent
                  company is preserved under the agency theory; the parent nevertheless "is
                  held for the acts of the [subsidiary] agent" because the subsidiary was
                  acting on the parent's behalf.     F. Hoffman-La Roche, Ltd. v. Superior

SUPREME COURT
        OF
     NEVADA

                                                        8
(0) 1947A    te
                Court, 30 Cal. Rptr. 3d 407, 418 (Ct. App. 2005) (internal quotations
                marks omitted); Wesley—Jessen Corp. v. Pilkington Visioncare, Inc., 863 F.
                Supp. 186, 188-89 (D. Del. 1993) ("This [agency] theory does not treat the
                parent and subsidiary as one entity, but rather attributes specific acts to
                the parent because of the parent's authorization of those acts.").
                             Here, the German Viega companies assert that they neither
                are alter egos of their subsidiaries nor have an agency relationship with
                them to support the district court's attribution of contacts. The HOA,
                however, asserts that the American subsidiaries serve as the German
                Viega companies' agents and, thus, that the subsidiaries' Nevada contacts
                can be used to support the district court's findings of both general and
                specific jurisdiction.

                      Agency and general jurisdiction
                             As noted, general jurisdiction over a defendant allows a
                plaintiff to assert claims against that defendant unrelated to the forum.
                Such broad jurisdiction is available only in limited circumstances,
                however. "A court may assert general jurisdiction over foreign (sister-
                state or foreign-country) corporations to hear any and all claims against
                them when their affiliations with the State are so 'continuous and
                systematic' as to render them essentially at home in the forum State."
                Goodyear, 564 U.S. at , 131 S. Ct. at 2851. Typically, a corporation is
                "at home" only where it is incorporated or has its principal place of
                business. See Daimler AG, 571 U.S. at & n.19, 134 S. Ct. at 760 &
                761 n.19 (discussing Goodyear, 564 U.S. at , 131 S. Ct. at 2853-54). In
                Daimler AG v. Bauman, the United States Supreme Court concluded that
                a foreign parent corporation was not amenable to general jurisdiction in
                California as the principal of its subsidiary when neither it nor the
SUPREME COURT
        OF
     NEVADA
                                                      9
(0) 1947A
                subsidiary was incorporated in or had its principal place of business in
                California, even though the subsidiary conducted substantial business
                there. 571 U.S. at 134 S. Ct. at 761-62.
                            This case is no different. The HOA has not alleged that either
                German Viega or American Viega are incorporated in or hold their
                principal places of business in Nevada. Nor has it asserted any other
                circumstances by which to show that German Viega, even with contacts
                imputed from American Viega, has formed a relationship with Nevada
                that is so continuous and systematic as to be considered at home in this
                state. Thus, even if the American Viega companies exist solely to serve at
                the direction of their foreign parent and therefore can be considered
                agents of German Viega, general jurisdiction cannot lie.

                     Agency and specific jurisdiction
                            With regard to specific jurisdiction, we have previously
                recognized that a plaintiff may establish personal jurisdiction over a
                nonresident defendant "by attributing the contacts of the defendant's
                agent with the forum to the defendant."     Trump v. Eighth Judicial Dist.
                Court, 109 Nev. 687, 694, 857 P.2d 740, 745 (1993); see In re Amerco
                Derivative Litig., 252 P.3d 681, 695 (2011) ("Under basic corporate agency
                law, the actions of corporate agents are imputed to the corporation."). And
                in Hospital Corp. of America v. Second Judicial District Court, we
                summarily extended this concept to the subsidiary-parent relationship,
                recognizing that a prima facie showing of personal jurisdiction over foreign
                parent corporations can be established by evidence demonstrating "agency
                or control" by the parent corporations over their local subsidiaries. 112
Nev. 1159, 1161, 924 P.2d 725, 726 (1996); see also Daimler AG, 571 U.S.
                at n.13, 134 S. Ct. at 759 n.13 (indicating that an agency relationship

SUPREME COURT
     OF
   NEVADA
                                                     10
(0)1947A cfem
                may be used to establish specific jurisdiction and noting that "a
                corporation can purposefully avail itself of a forum by directing its agents
                or distributors to take action there"); C.R. Bard, Inc. v. Guidant Corp., 997
F. Supp. 556, 560 (D. Del. 1998) ("Under the agency theory, the court may
                attribute the actions of a subsidiary company to its parent where the
                subsidiary acts on the parent's behalf or at the parent's direction.").
                            Generally, an agency relationship is formed when one person
                has the right to control the performance of another.      Trump, 109 Nev. at
                695 n.3, 857 P.2d at 745 n.3; Restatement (Second) of Agency § 14 (1958)
                (providing that an agency relationship exists when the principal possesses
                the right to control the agent's conduct). In the corporate context,
                however, the relationship between a parent company and its wholly owned
                subsidiary necessarily includes some elements of control.                 Sonora
                Diamond Corp. v. Superior Court, 99 Cal. Rptr. 2d 824, 838 (Ct. App.
                2000) ("The relationship of owner to owned contemplates a close financial
                connection between parent and subsidiary and a certain degree of
                direction and management exercised by the former over the latter.").
                Corporate entities are presumed separate, and thus, indicia of mere
                ownership are not alone sufficient to subject a parent company to
                jurisdiction based on its subsidiary's contacts. F. Hoffman-La Roche, Ltd.
                v. Superior Court, 30 Cal. Rptr. 3d 407, 418 (Ct. App. 2005); Sonora, 99
Cal. Rptr. 2d at 838 ("We start with the firm proposition that neither
                ownership nor control of a subsidiary corporation by a foreign parent
                corporation, without more, subjects the parent to the jurisdiction of the
                state where the subsidiary does business." (citing Cannon Mfg. Co. v.




SUPREME COURT
        OF
     NEVADA

                                                      11
(0) 1947A
                   Cudahy Packing Co., 267 U.S. 333, 336 (1925)));3 see MGM Grand, Inc. v.
                   Eighth Judicial Dist. Court, 107 Nev. 65, 68-69, 807 P.2d 201, 203 (1991)
                   (holding that Walt Disney Company's Nevada subsidiaries' contacts could
                   not be imputed to Disney because it "exercise [d] no more control over its
                   [Nevada] subsidiaries •than [wa[s appropriate for a sole shareholder of a
                   corporation"); Restatement (Second) of Agency § 14M (1958) (discussing
                   when a subsidiary can be considered an agent of its parent corporation).
                               Further, as pointed out by the Supreme Court, agencies can
                   vary widely in scope and purpose. Daimler AG, 571 U.S. at , 134 S. Ct.
                   at 759 ("Agencies, we note, come in many sizes and shapes: 'One may be
                   an agent for some business purposes and not others so that the fact that
                   one may be an agent for one purpose does not make him or her an agent
                   for every purpose." (quoting 2A C.J.S. Agency § 43 (2013) (footnote
                   omitted))). In this case, the HOA broadly asserts that the American
                   subsidiaries serve as the German companies' agents for all purposes
                   concerning their plumbing activities in America—in other words, that the
                   subsidiaries' sole purpose is to establish German Viega's presence here.
                               When describing such a broad agency relationship between a
                   parent company and its subsidiary, the control at issue must not only be of
                   a degree "more pervasive than. . . common features" of ownership, "[i] t
                   must veer into management by the exercise of control over the internal
                   affairs of the subsidiary and the determination of how the company will be

                         3 Although  Sonora is based on the premise that agency in this
                   context supports a finding of general jurisdiction, the Supreme Court has
                   recognized that agency typically is more useful to a specific jurisdiction
                   analysis. Daimler AG, 571 U.S. at n.13, 134 S. Ct. at 759 n.13
                   (indicating that an agency relationship may be used to establish specific
                   jurisdiction).

SUPREME COURT
        OF
     NEVADA


             ce.
                                                        12
(0) 1947A
                 operated on a day-to-day basis," such that the parent has "moved beyond
                 the establishment of general policy and direction for the subsidiary and in
                 effect taken over performance of the subsidiary's day-to-day operations in
                 carrying out that policy." F. Hoffman-La Roche, 30 Cal. Rptr. 3d at 418-
                 19; Enic, PLC v. F.F. South St Co., Inc., 870 So. 2d 888, 891-92 (Fla. Dist.
                 Ct. App. 2004) ("The amount of control exercised by the parent must be
                 high and very significant. . . . The parent corporation, to be liable for its
                 subsidiary's acts under the . .. agency theory, must exercise control to the
                 extent the subsidiary manifests no separate corporate interests of its own
                 and functions solely to achieve the purposes of the dominant corporation."
                 (internal quotations marks and citations omitted)); Applied Biosystems,
                 Inc. v. Cruachem, Ltd., 772 F. Supp. 1458, 1463 (D. Del. 1991) ("The
                 factors relevant to this determination include the extent of overlap of
                 officers and directors, methods of financing, the division of responsibility
                 for day-to-day management, and the process by which each corporation
                 obtains its business."); see generally Hunter Min. Laboratories, Inc. v.
                 Mgmt. Assistance, Inc., 104 Nev. 568, 571, 763 P.2d 350, 352 (1988) ("Only
                 when a manufacturer controls the day to day or operative details of the
                 dealer's business is an agency potentially created ") This may be the case
                 in instances "where the local entity as agent essentially exists only to
                 further the business of the foreign entity, and but for the domestic entity's
                 existence, the foreign entity would be performing those functions in the
                 forum itself." F. Hoffman-La Roche, 30 Cal. Rptr. 3d at 419 (citing Sonora
                 Diamond Corp. v. Superior Court, 99 Cal. Rptr. 2d 824 (Ct. App. 2000)).
                 "The doctrine supports jurisdiction 'when the local subsidiary performs a
                 function that is compatible with, and assists the parent in the pursuit of,
                 the parent's own business." Id. (quoting Sonora, 99 Cal. Rptr. 2d 824).

SUPREME COURT
        OF
     NEVADA


(C) 1947A    e                                        13
                                 Thus, where the nature and extent of the control
                                 exercised over the subsidiary by the parent is so
                                 pervasive and continual that the subsidiary may
                                 be considered nothing more than an agent or
                                 instrumentality of the parent, notwithstanding
                                 the maintenance of separate corporate formalities,
                                 jurisdiction over the parent may be grounded in
                                 the acts of the subsidiary/agent.
                      Sonora, 99 Cal. Rptr. 2d at 837-38. With these principles in mind, we turn
                      to whether the HOA has established a prima facie showing of personal
                      jurisdiction over Viega GmbH and Viega International under the agency
                      theory.

                      Assertion of personal jurisdiction over Viega GmbH and Viega
                      International
                                  The parties do not dispute that Viega Inc.'s 2005 purchase of
                      the Vanguard companies and assumption of liabilities subjects Viega Inc.
                      to jurisdiction in Nevada in this litigation concerning Vanguard's
                      installation of yellow brass plumbing fixtures in the Aventine-Tramonti
                      Community homes. The HOA argues, in essence, that Viega Inc.
                      purchased and assumed the liabilities of the Vanguard companies directly
                      on behalf of Viega Germany, so as to further the German companies'
                      activities in the United States in general, and in Nevada in particular.
                      They assert that this agency relationship is shown both by the control that
                      the German Viega entities exercise over the American companies and by
                      the fact that the American companies exist as German Viega's sole basis
                      for American marketing and operations. In other words, they contend
                      that American Viega is merely a branch division of German Viega's
                      plumbing operations as a whole and, as such, effectively purchased
                      Vanguard and assumed its Nevada-based liabilities directly on behalf of
                      the German companies.
SUPREME COURT
        OF
     NEVADA
                                                           14
(0) 1947A    aare*,
                             To demonstrate this interdependence, the HOA points to
                various Viega websites, which refer to all of the Viega entities simply as
                "Viega," a unified global enterprise with operations in America, sharing
                the same corporate logo. The HOA notes that a German Viega board
                member serves on the American Viega boards of directors and that
                American Viega submits monthly reports to German Viega for review by a
                German management board. Through this structure, the BOA claims,
                German Viega controls the hiring of Viega Inc.'s executive officers, who
                must obtain approval from German Viega before entering into any large
                financial transactions. But these factors merely show the amount of
                control typical in a parent-subsidiary relationship and thus are
                insufficient to demonstrate agency.        See F. Hoffman-La Roche, 30 Cal.
                Rptr. 3d at 418 (noting that control by means of interlocking directors and
                officers, consolidated reporting, and shared professional services is
                normal); Sonora, 99 Cal. Rptr. 2d at 845 (explaining that monitoring a
                subsidiary's performance, supervising the subsidiary's budget decisions,
                and setting general policies and procedures are typical of the parent-
                subsidiary relationship); Round Rock Research L.L.C. v. ASUSTeK
                Computer Inc., No. 11-978-RGA, 2013 WL 4478231, at *1 (D. Del. August
                20, 2013) (concluding that personal jurisdiction based on agency was not
                demonstrated through evidence of overlapping directors and other facts
                reflecting the parent-subsidiary relationship, even though the two
                companies shared the same goals, when there was no showing of oversight
                of day-to-day activities or that the parent authorized the sales at issue in
                the case).
                             While the HOA also points out that Viega Inc. is a holding
                company with no working structure, such that its executive operations and

SUPREME COURT
        OF
     NEVADA
                                                      15
(0) 1947A
                     business is conducted through Viega LLC, the HOA has not asserted that
                     Viega Inc. has no assets or made any connection between its lack of
                     corporate structure to German Viega's above-normal control. And even if,
                     as the HOA asserts, American Viega is German Viega's agent for
                     American operations and the face of American marketing, the HOA has
                     not shown that that particular agency has resulted in the basis for the
                     claims at issue here—the Vanguard plumbing products or the purchase of
                     Vanguard and assumption of its liabilities. The fact that German Viega
                     created American subsidies to conduct business in Nevada does not itself
                     demonstrate agency.     Sonora, 99 Cal. Rptr. 2d at 544-45 ("However, we
                     have already pointed out that a parent corporation's formation and
                     ownership of an independent subsidiary for the purpose of conducting
                     business in the forum state does not itself subject the parent to
                     jurisdiction in that state."). Further, sending representatives to attend
                     meetings and a grand opening in Kansas does not show that Viega
                     Germany is managing the day-to-day activities of the American Viega
                     activities in Nevada. Although both American Viega and German Viega
                     are engaged in the plumbing business, the subsidiaries have their own
                     production and distribution facility in Kansas, and German Viega has
                     claimed that it does not sell the type of plumbing fixtures at issue here.
                                   This is not enough to show that, through the American Viega
                     subsidiaries, Viega Germany purposefully availed itself of the privileges of
                     doing business in Nevada, much less that it did so when Viega Inc.
                     assumed the liabilities of Vanguard. 4 See Daimler AG, 571 U.S. at


                           4 The concurring justices assert that ourS discussion avoids the
                     question that must be asked in determining specific jurisdiction—whether
                     German Viega's activities in Nevada led to the claims at issue here—and
                                                                       continued on next page...
SUPREME COURT
        OF
     NEVADA
                                                           16
(0) 1947A    (94fr
                  n.13, 134 S. Ct. at 759 n.13 (indicating that an agency relationship may be
                  used to establish specific jurisdiction when a corporate entity purposefully
                  directs its agent to engage in activities in the forum) While the HOA
                  insists that these facts are sufficient at least to allow it to proceed with
                  jurisdictional discovery for the purpose of obtaining evidence to prove
                  personal jurisdiction over the German Viega entities, it has shown no
                  more than a typical parent-subsidiary relationship, the separateness of
                  which is a basic premise of corporate law. As the Second Circuit Court of
                  Appeals has recognized, such problems in overcoming the presumption of
                  separateness are inherent in attempting to sue a foreign corporation that
                  is part of a carefully structured corporate family, and courts may not
                  create exceptions to get around them:


                  ...continued
                  ignores the simple answer that they did not, instead focusing on whether
                  an agency relationship currently exists. But while the HOA focused
                  "almost" solely on general jurisdiction, it also raised—and analyzed—the
                  issue of specific jurisdiction, arguing that the German Viega's relationship
                  with its subsidiaries demonstrated an overall intent to purposefully avail
                  itself in Nevada, before and after the purchase of Vanguard, through its
                  subsidiary agents, including with their purchase of Vanguard and
                  assumption of its liabilities on German Viega's behalf. It is true we did
                  not directly reach the question the concurring justices ask, although we
                  noted that no such connection between the alleged agency and the claims
                  was made. Supra at 15. This is because in responding to the HOA's
                  argument, we concluded that, regardless, it had not shown an agency
                  relationship at all. We do not answer questions rendered moot by the
                  decision first reached, and thus our discussion of that decision does not
                  lead to the conclusion that any proven, broad agency relationship
                  necessarily results in specific jurisdiction. As stated earlier in this
                  opinion, supra at 7 & 10, an agency relationship might be used to establish
                  contacts sufficient for specific jurisdiction, so long as the contacts as an
                  agent led to the claims at hand.

SUPREME COURT
        OF
     NEVADA


             me
                                                       17
(0) 1947A
                                      We recognize that without discovery it may be
                                      extremely difficult for plaintiffs ... to make a
                                      prima facie showing of jurisdiction over a foreign
                                      corporation. . . . [But] [t]he rules governing
                                      establishment of jurisdiction over such a foreign
                                      corporation are clear and settled, and it would be
                                      inappropriate for us to deviate from them or to
                                      create an exception to them because of the
                                      problems plaintiffs may have in meeting their
                                      somewhat strict standards.
                    Jazini v. Nissan Motor Co., Ltd., 148 F.3d 181, 186 (2d Cir. 1998).
                    Accordingly, for the reasons set forth above, we grant the petition and
                    direct the clerk of the court to issue a writ of prohibition precluding the
                    district court from allowing the case to proceed against the German Viega
                    comp anie s . 5

                                                                     -Attat.
                                                                     -
                                                                                           J.
                                                               Hardesty

                    We concur:


                                                      5   J.
                    Douglas


                                                          J.



                                                          J.
                    Saitta


                           In light of this opinion, we vacate our June 13, 2012, order staying
                             5

                    thefl district court proceedings pertaining to Viega GmbH and Viega
                    International.

SUPREME COURT
       OF
    NEVADA

                                                                18
(0) 1947A 9 40759
                   PICKERING, J., with whom GIBBONS, C.J., agrees, concurring in the
                   result only:
                                  I agree that Viega GmbH and Viega International did not
                   submit to personal jurisdiction in Nevada when they acquired a subsidiary
                   whose pre-acquisition activities had given rise to claims against it in
                   Nevada. I write separately because I would resolve this case on the basis
                   that the foreign defendants' "contact" (the acquisition of a subsidiary that
                   committed a tort in Nevada) did not give rise to the claim asserted against
                   them (the tort committed by the acquired company), thus defeating
                   specific jurisdiction. The Ninth Circuit's "agency" test, on which the
                   majority relies, has been discredited as a basis for general jurisdiction
                   and, as formulated, does not create specific jurisdiction either.
                                  "A court may assert general [personal] jurisdiction over
                   foreign (sister-state or foreign-country) corporations to hear any and all
                   claims against them when their affiliations with the State are so
                   "continuous and systematic" as to render them essentially at home in the
                   forum State." Daimler AG v. Bauman (Bauman II), 571 U.S. „ 134
S. Ct. 746, 754 (2014) (quoting Goodyear Dunlop Tires Operations, S.A. v.
                   Brown, 564 U.S. , 131 S. Ct. 2846, 2851 (2011)). If such
                   "continuous and systematic" affiliations do not exist, the defendant
                   corporations must have "purposefully directed' [their] activities at
                   residents of the forum, and the litigation [must] resultr] from alleged
                   injuries that 'arise out of or relate to' those activities" so that the court may
                   exercise specific personal jurisdiction.    Burger King Corp. v. Rudzewicz,
                   471 U.S. 462, 472 (1985) (citation omitted) (quoting Keeton v. Hustler
                   Magazine, Inc., 465 U.S. 770, 774 (1984) (emphasis added); Helicopteros
                   Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 414 (1984)). Viega

SUPREME COURT
        OF
     NEVADA


(0) I947A    elA
                   GmbH's and Viega International's only affiliations with and activities in
                   Nevada were accomplished through their second- and third-tier
                   subsidiary, Vanguard, so a Nevada court may only exercise personal
                   jurisdiction over the German corporations if Vanguard's conduct in
                   Nevada can properly be imputed to them for general or specific personal
                   jurisdiction purposes.
                                  Under the principle of corporate separateness, the actions of a
                   subsidiary company are generally not attributable to its parent
                   corporation.     See Dole Food Co. v. Patrickson, 538 U.S. 468, 474 (2003).
                   But this principle may yield where a subsidiary is so dominated by its
                   parent that the two corporations are, as a practical matter, the same
                   entity or "alter egos," and recognizing their corporate separateness would
                   sanction fraud or promote injustice.        See, e.g., Publicker Indus., Inc. v.
                   Roman Ceramics Corp., 603 F.2d 1065, 1069 (3d Cir. 1979); Polaris Indus.
                   Corp. v. Kaplan, 103 Nev. 598, 601, 747 P.2d 884, 886 (1987). By
                   extension, jurisdiction over a parent corporation can be established on an
                   alter ego theory where there is such unity of interest and ownership that
                   in reality no separate entities exist and failure to disregard the separate
                   identities would result in fraud or injustice.        Am. Tel. & Tel. Co. v.
                   Compagnie Bruxelles Lambert, 94 F.3d 586, 591 (9th Cir. 1996). But an
                   alter ego theory does not apply here, because the HOA does not allege that
                   Vanguard is Viega GmbH's and Viega International's alter ego, and the
                   HOA conceded at argument that the Viega defendants did not loot or
                   damage Vanguard's solvency when they acquired it through an American
                   subsidiary. See Polaris, 103 Nev. at 601, 747 P.2d at 886.
                                  Although neither alter ego nor successor liability is alleged or
                   established, the majority resorts to the more controversial "agency" test as

SUPREME COURT
         OF
      NEVADA
                                                           2
(0) .1947A    ce
                   formulated by the Ninth Circuit in            Bauman v. DaimlerChrysler
                   Corporation (Bauman I), 644 F.3d 909 (9th Cir. 2011), reo'd sub nom.
                   Daimler AG v. Bauman, 571 U.S. „ 134 S. Ct. 746, 762-63 (2014).
                   As formulated by the majority, this test would allow Nevada courts to
                   impute contacts from a subsidiary to a parent corporation for purposes of
                   specific jurisdiction wherever "'the local subsidiary performs a function
                   that is compatible with, and assists the parent in the pursuit of, the
                   parent's own business." Majority opinion at 13 (quoting F. Hoffman-La
                   Roche, Ltd. v. Superior Court, 30 Cal. Rptr. 3d 407, 419 (Ct. App. 2005)).
                   The majority then holds that this court lacks specific jurisdiction over
                   Viega GmbH and Viega International even after applying this test. Thus
                   its suggestion that this court might, given hypothetical facts other than
                   those before it, impute contacts from a subsidiary to a parent corporation
                   for specific jurisdiction purposes via this "agency" theory is dicta.
                               The HOA argued almost exclusively for general jurisdiction
                   under Bauman Ts "agency" theory. And as the majority admits, following
                   the Supreme Court decision in Bauman II, 571 U.S. at , 134 S. Ct. at
                   746, which reversed Bauman I, that argument is now defunct. "With
                   respect to a corporation, the place of incorporation and principal place of
                   business are paradigm bases for general jurisdiction."        Bauman II, 571
                   U.S. at , 134 S. Ct. at 760 (internal quotations omitted). Viega GmbH,
                   Viega International, and Vanguard are neither incorporated in Nevada
                   nor have their principal places of business here. There may be other bases
                   for general jurisdiction beyond these paradigm examples, but even if
                   Vanguard's contacts are imputed to Viega GmbH and Viega International,
                   no such base is present here. If Vanguard's conduct in Nevada and its
                   relationship with Viega GmbH and Viega International sufficed to

SUPREME COURT
        OF
     NEVADA
                                                          3
(0) 1947A    (7e
                 establish general jurisdiction over the German companies, "the same
                 global reach would presumably be available in every other State in which
                 [the subsidiary's] sales are sizable. Such exorbitant exercises of all-
                 purpose jurisdiction would scarcely permit out-of-state defendants 'to
                 structure their primary conduct with some minimum assurance as to
                 where that conduct will and will not render them liable to suit," as due
                 process requires. Id. at 761-62 (quoting Burger King Corp., 471 U.S. at
                 472).
                             With agency-based general jurisdiction eliminated by Bauman
                 II, this court should have allowed the parties to submit supplemental
                 briefs on specific jurisdiction post-Bauman 11. 1 But we denied the request
                 for further supplemental briefing, and so are left with the general
                 jurisdiction "agency" test stated in Bauman 1, 2 awkwardly recast without
                 meaningful revision as a basis for specific jurisdiction.
                             A subsidiary corporation is one that is subordinate to and
                 under a parent's control. Black's Law Dictionary 1565 (9th ed. 2009). So,



                       'The parties' pre-Bauman insistence on an expansive agency theory
                 of general jurisdiction also lost force when one of the two consolidated
                 petitions seeking to establish personal jurisdiction over the Viega
                 defendants settled. The claims in the settled case arose out of work by
                 Vanguard that continued post-acquisition, unlike the claims in this
                 matter.

                        2 Because the terms "agency" and "agent" are terms of art with legal
                 definitions that the majority's test does not reflect, see Grand Hotel Gift
                 Shop v. Granite State Ins. Co., 108 Nev. 811, 815, 839 P.2d 599, 602 (1992)
                 (defining an agency relationship as "when one who hires another retains a
                 contractual right to control the other's manner of performance"), this
                 concurrence uses quotation marks where it uses the terms to denote a
                 relationship that satisfies the majority's test.

SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1940A    0
                presumably, a subsidiary's function will always be "compatible" with the
                business of its parent company, and its purpose will always be to "assist[ ]
                the parent in the pursuit of[ ] the parent's own business." Thus, the
                majority's specific jurisdiction "agency" test—whether "the local subsidiary
                performs a function that is compatible with, and assists the parent in the
                pursuit of, the parent's own business"—"stacks the deck, for it will
                [almost] always yield a pro-jurisdiction answer." Bauman II, 571 U.S. at
                   , 134 S. Ct. at 759. Beyond this, the "agency" test the majority
                proposes is not a specific jurisdiction test at all, for it dispenses with the
                connection between the liability-producing act, the defendant, and the
                forum state that define specific jurisdiction.
                               The same rules that govern corporate liability also "form the
                foundation for determining when one juridical person's contacts will be
                attributed to another." Brief for the United States as Amicus Curiae
                Supporting Petitioner at 25, Bauman II, 571 U.S. , 134 S. Ct. 746
                (2014) (No. 11-965). This legal foundation establishes that a principal
                may be liable for the actions of its agent where it directed (or impliedly
                authorized) its subsidiary to take the actions in question.      See House of
                Koscot Dev. Corp. v. Am. Line Cosmetics, Inc.,      468 F.2d 64, 67 (5th Cir.
                1972); Lear v. Bishop, 86 Nev. 709, 712-13, 713 n.1, 476 P.2d 18, 21 & n.1
                (1970). Thus, in the specific jurisdiction context, "a corporation can
                purposefully avail itself of a forum by directing its agents or distributors to
                take action there" where that action produces the claim asserted against
                the parent in the forum. See Bauman II, 571 U.S. at n13, 134 S. Ct.
                at 759 n.13.
                               But neither Viega GmbH nor Viega International could
                possibly have directed Vanguard to take the liability-producing action-

SUPREME COURT
        OF
     NEVADA
                                                       5
(th 1947A
                 Vanguard's installation of the allegedly defective       pipes—because the
                 German companies did not acquire Vanguard until after that installation
                 was complete.   So, even recognizing that the acts of an agent can subject
                 the principal to specific jurisdiction when the defendant directs the agent
                 to engage in liability-producing activity in the forum, this case does not
                 present that issue; the liability-producing acts here were faits accomplis
                 before the Viega defendants acquired Vanguard.
                             The majority avoids this issue and the simple conclusion to
                 which it leads; to wit, that the current existence of an "agency"
                 relationship between a parent and subsidiary has no relevance where, as
                 here, specific jurisdiction is claimed over the parent company and the
                 "agency" relationship was established after the subsidiary had already
                 completed the liability-producing work at issue. Instead the majority
                 blurs the line between general and specific jurisdiction by focusing on
                 Vanguard's contacts with this State generally and whether an "agency"
                 relationship currently exists between it and the German entities. By doing
                 so, the majority suggests that actions that a subsidiary takes prior to a
                 parent company's acquisition of it are imputable to that parent company
                 for specific jurisdiction purposes, so long as the subsidiary is the parent's
                 "agent" at the time litigation is brought.
                             This result defies the "basic agency law" that the majority
                 invokes, and to stark effect. For an exercise of specific jurisdiction to
                 comport with due process, the suit must arise "out of contacts that the
                 'defendant himself creates with the forum State."      Walden v. Fiore, 571
                 U.S. „ 134 S. Ct. 1115, 1122 (2014) (quoting Burger King Corp., 471
U.S. at 475). This requirement is satisfied where a principal directs an
                 agent to take tortious action in a forum because that principal has itself

SUPREME COURT
      OF
    NEVADA
                                                        6
(0) 1947A aer,
                created the relevant contacts with that forum. See Bauman II, 571 U.S. at
                    n.13, 134 S. Ct. at 759 n.13. But the majority's position suggests that
                specific jurisdiction over the defendant corporations in this case might
                have been proper even though such jurisdiction would have been based
                upon the wholly unilateral actions taken by Vanguard before it was
                acquired by the German Viegas. Were this court to exercise personal
                jurisdiction using such a theory in the future, it would certainly violate
                due process.   See Helicopteros Nacionales, 466 U.S. at 417 (stating that
                "unilateral activity of another party or a third person is not an appropriate
                consideration when determining whether a defendant has sufficient
                contacts with a forum State to justify an assertion of jurisdiction"); see also
                Walden, 571 U.S. at , 134 S. Ct. at 1122 (noting that the Court has
                "consistently rejected attempts to satisfy the defendant-focused 'minimum
                contacts' inquiry by demonstrating contacts between the plaintiff (or third
                parties) and the forum State").
                            Moreover, inasmuch as the majority's position holds that a
                principal's current right to control an "agent," without more, opens the
                jurisdictional door for any tortious acts in which that "agent" may
                previously have engaged, it may chill investment in Nevada. If a parent
                company may face liability and be haled into court based on actions that
                its subsidiary-agent took at any time prior to their relationship forming,
                what right-minded entity would invest in a subsidiary here? And the
                impact on foreign-national investment has the potential to be more
                pronounced. Article 18 of the Preliminary Draft Convention on
                JurisdictionS and Foreign Judgments in Civil and Commercial Matters
                adopted in 1999 by a Special Commission of the Hague Conference on
                Private International Law provides that:

SUPREME COURT
        OF
     NEVADA
                                                      7
(0) 1947A
                            2. [J]urisdiction shall not be exercised by the
                            courts of a Contracting State on the basis solely of
                            one or more of the following[:]
                            e) the carrying on of commercial or other activities
                            by the defendant in that State, except where the
                            dispute is directly related to those activities.
                But the majority's approach allows an exercise of jurisdiction over a
                defendant based solely on its commercial activity, namely its
                establishment of an "agency" relationship, with a company subject to
                specific jurisdiction in this state, whether or not that commercial activity
                relates to the dispute in question. Thus, separate and apart from
                contradicting well-established domestic law, the majority's apparent
                approach to    jurisdiction is also the type of "[o]verly aggressive
                jurisdictional assertion[ ] that [is] incompatible with prevailing notions in
                other nations." Friedrich K. Juenger,      The American Law of General
                Jurisdiction, 2001 U. Chi. Legal F. 141, 166 (2001).
                            In sum, I join in the outcome only—neither general nor
                specific jurisdiction may lie over Viega GmbH and Viega International. To
                the extent the majority has said more, it has said too much.




                                                               geelei.t            J.
                                                   Pickering




                                                C.J.
                Gibbons




SUPREME COURT
        OF
     NEVADA
                                                       8
(0) 1947A